Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claim lacks any discernable step.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:







Claims 13-16 and 19-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP11199767.
	The reference exemplifies (#10) a blend of 63.7 parts polycarbonate (ie applicant’s “A”), 7 parts antistatic agent, 4 parts triphenylphosphate (ie applicant’s “D”), 20 parts talc D1, 5 parts Metablen S2001 and 0.3 parts PTFE (ie applicant’s “E”). The talc 2 has an average particle size of 5µ (paragraph 50).
	Normalized to 100 PC + filler + phosphate + PTFE, this becomes:

	72.4% Polycarbonate
	22.7% Talc
	4.5% Phosphate
	0.3%  PTFE
 	 12 parts other

	The surface area of the exemplified talc is not reported. Presumably, the surface area of talc is predominantly affected by particle size. Given the reference has applicant’s particle size, the same surface area would also result assuming the talc has the same surface roughness, porosity etc.

	In regards to applicant’s dependent claims:
.

Claims 13-16 and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over JP11199767 in view of Kochesahani 2018/0037735.
JP11199767 applies as explained above. The surface area of the talc is not reported.
Kochesahani (paragraph 29) teaches talc having a surface area of 4-12m2/g is favorable for polycarbonate compositions.
	It would have been obvious to ensure the talc of the primary reference has a surface area of 4-12m2/g.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over JP11199767 in view of Chen 2018/0066133.
JP11199767 applies as explained above. 
JP11199767 (paragraph 45) suggests the inclusion of mold release agents, but doesn’t specifically name any species thereof.
Chen (paragraph 57; table 5) suggests pentaerythritol tetrastearate  as a mold release agent for talc filled polycarbonate compositions.
It would have been obvious to select PETS as JP11199767’s mold release agent.

s 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over JP11199767 in view of Chen 2018/0066133 in further view of Kochesahani 2018/0037735.
JP11199767 and Chen apply as explained above. JP11199767 does not report the surface area of the talc.
Kochesahani (paragraph 29) teaches talc having a surface area of 4-12m2/g is favorable for polycarbonate compositions.
	It would have been obvious to ensure the talc of the primary reference has a surface area of 4-12m2/g.

Claims 13-16,19 and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2004323565.
	The reference exemplifies (#6) a blend of 61% polycarbonate (ie applicant’s “A”), 12%  styrene/acrylonitrile copolymer (ie applicant’s “B”), 5% FR-1, 15% talc 2, 7 % wollastonite, 0.3 parts PTFE (ie applicant’s “E”), 0.3 parts wax-1 and 1 part carbon black. FR-1 (paragraph 127) is a phosphate flame retardant (ie applicant’s “D”). Collectively the amount inorganic filler is 15% + 7% or 22%. The talc 2 has an average particle size of 15.2µ (paragraph 127).
	The surface area of the exemplified talc is not reported. Presumably, the surface area of talc is predominantly affected by particle size. Given the reference has applicant’s particle size, the same surface area would also result assuming the talc has the same surface roughness, porosity etc.


	The composition is useful as a chassis of optical equipment (paragraph 132).

Claims 13,15,16,19 and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2004323565.
	The reference exemplifies (#1) a blend of 58% polycarbonate (ie applicant’s “A”), 12%  styrene/acrylonitrile copolymer (ie applicant’s “B”), 5% FR-1, 16% talc 1, 9 % mica, 0.3 parts PTFE (ie applicant’s “E”), 0.3 parts wax-1 and 1 part carbon black. FR-1 (paragraph 127) is a phosphate flame retardant (ie applicant’s “D”). Collectively the amount inorganic filler is 15% + 9% or 25%. The talc 1 has an average particle size of 8.5µ (paragraph 127).
	The surface area of the exemplified talc is not reported. Presumably, the surface area of talc is predominantly affected by particle size. Given the reference has applicant’s particle size, the same surface area would also result assuming the talc has the same surface roughness, porosity etc.

	In regards to applicant’s dependent claims:
	The composition is useful as a chassis of optical equipment (paragraph 132).

Claims 13-16 and 19-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2004323565.
	The reference exemplifies (#C2) a blend of 58% polycarbonate (ie applicant’s “A”), 12%  styrene/acrylonitrile copolymer (ie applicant’s “B”), 5% FR-1, 25% talc 2, 0.3 
	The surface area of the exemplified talc is not reported. Presumably, the surface area of talc is predominantly affected by particle size. Given the reference has applicant’s particle size, the same surface area would also result assuming the talc has the same surface roughness, porosity etc.

	In regards to applicant’s dependent claims:
	The composition is useful as a chassis of optical equipment (paragraph 132).

Claims 14 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over JP2004323565.
JP2004323565 applies as explained above.
	The reference’s examples do not simultaneously contain applicant’s most preferred amount of talc and secondary inorganic filler.
	The reference (paragraph 16) suggests as much as 30% of talc and as little as 4% mica/wollastonite.
	It would have been obvious to employ slightly more talc and/or slightly less mica in any of the reference examples.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over JP2004323565.

	The cited example’s wax is an ester of the C28 fatty acid montanic acid (paragraph 129).
	However, the reference more broadly teaches esters of C20-C32 acids. This is suggestive of applicant’s fatty ester.


Claims 13-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2010144129.
	The reference exemplifies (#1) a blend of 65.2% polycarbonate (ie applicant’s “A”), 9%  styrene/acrylonitrile copolymer (ie applicant’s “B”), 0.3% fatty ester B-1, 4.5% phosphate flame retardant C-1 (ie applicant’s “D”), 20% talc D-2-1, 0.4% PTFE E-1 (ie applicant’s “E”), 0.5% carbon black  and 0.1% stabilizer. The talc D-2-1 has an average particle size of 15µ (paragraph 89).
	The surface area of the exemplified talc is not reported. Presumably, the surface area of talc is predominantly affected by particle size. Given the reference has applicant’s particle size, the same surface area would also result assuming the talc has the same surface roughness, porosity etc.

	In regards to applicant’s dependent claims:
	The fatty ester is a stearate (paragraph 87).
	The composition is useful in copiers and printers (paragraph 78).


Claims 13-24 are rejected under 35 U.S.C. 103 as being unpatentable over JP2004323565 or JP2010144129 in view of Kochesahani 2018/0037735.
JP2004323565 and JP2010144129 apply as explained above. Neither report the surface area of their talc.
Kochesahani (paragraph 29) teaches talc having a surface area of 4-12m2/g is favorable for polycarbonate compositions.
	It would have been obvious to ensure the talc of the primary references has surface area of 4-12m2/g.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski, can be reached at telephone number 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID J BUTTNER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        2/14/22